Citation Nr: 0409694	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  94-41 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for nicotine dependence.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as due to in-service smoking and/or 
service-acquired nicotine dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from May 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  
In that decision, the RO denied the issues of entitlement to 
service connection for nicotine dependence and for chronic 
obstructive pulmonary disease (COPD), claimed as due to in-service 
smoking and/or service-acquired nicotine dependence.  

Further review of the claims folder indicates that, in January 
2003, the Board granted an increased disability rating for the 
veteran's service-connected post-traumatic stress disorder (PTSD) 
from 50 percent to 100 percent.  By a January 2003 rating action, 
the RO effectuated the Board's decision and awarded a 100 percent 
disability evaluation for the veteran's service-connected PTSD.  
The RO assigned an effective date of January 1999 for this 
allowance.  In March 2003, the RO notified the veteran of this 
grant.  

Thereafter, in a statement received at the RO in October 2003, the 
veteran submitted an earlier effective date claim with regard to 
his service-connected PTSD.  The issue of entitlement to an 
effective date earlier than January 25, 1999 for the grant of a 
100 percent disability rating for PTSD is not inextricably 
intertwined with the current appeal and is, therefore, referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issues addressed in this decision has been obtained.  

2.  Nicotine dependence has not been shown to be associated with 
the veteran's active military duty.  

3.  COPD has not been shown to be associated with the veteran's 
in-service tobacco use or to any service-acquired nicotine 
dependence.  


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303(d).  

2.  COPD was not incurred or aggravated in service or incurred as 
a result of tobacco used in the line of duty in the active 
military or as a result of any service-acquired nicotine 
dependence.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303(d) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this appeal.  
On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  The Court also held 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In a letter dated in October 1997, the statement of the case 
issued in April 1998, a supplemental statement of the case (SSOC) 
furnished in January 2000, a June 2001 letter, SSOCs issued in 
November 2001 and June 2003, an October 2003 letter, as well as an 
SSOC furnished in December 2003, the RO informed the veteran of 
the specific provisions of the VCAA, the criteria used to 
adjudicate his service connection claims, the type of evidence 
needed to substantiate these issues, as well as the specific 
information necessary from him.  

The October 2003 letter informed the veteran what the evidence 
must show to support his claim.  Although this letter did not 
specifically contain the "fourth element," the letter did ask the 
veteran to tell VA about any other records that might exist to 
support his claim, and the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.

In this case, the initial AOJ decision denying the veteran's claim 
was made prior to the enactment of the VCAA.  VCAA notice was not 
provided to the veteran prior to the initial AOJ adjudication 
denying the claim, and thus, the timing of the notice does not 
comply with the express requirements of Pelegrini.  While the 
Court did not address whether, and if so, how, the Secretary can 
properly cure a timing defect, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

On review, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  First, 
it was impossible for the RO to provide VCAA notice prior to the 
enactment of the VCAA.  Second, as discussed above, the content 
requirements of a VCAA notice have been fully satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The Board acknowledges that the veteran's case was not 
readjudicated subsequent to the October 2003 notice letter; 
however, the veteran did not submit any additional evidence in 
response to this letter.  The Board also notes that in reviewing 
AOJ determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing any 
deference to the AOJ's decision.  Thus, there is no "adverse 
determination," as discussed by the Court in Pelegrini, for the 
veteran to overcome.  See Pelegrini, No. 01-944, slip op. at 13.  

The VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003). 

The claims folder contains private medical reports submitted by 
the veteran.  The claims folder also contains various VA treatment 
records.  In keeping with the duty to assist, the veteran was 
provided VA examinations in November 1992, August 1994, February 
1999, and April 2003.  This evidence includes a medical nexus 
opinion.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The 
veteran has not identified additional records that need to be 
obtained and he has not provided additional pertinent information 
that would assist in the verification of his claimed stressors.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and to assist and that under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).

Factual Background

The veteran's service medical records are unavailable for review.  
His service personnel records confirm that he was discharged from 
active military duty in December 1969.  

According to pertinent post-service medical records, in November 
1992, the veteran underwent a VA Agent Orange examination.  Chest 
x-rays taken at that time showed diskoid atelectasis 
intraparenchymal scarring at both lung bases projecting near the 
costophrenic angles, some focal increased density near the right 
cardiophrenic angle (which the radiologist noted could represent a 
small fat pad), and remaining lung fields which were clear.  No 
definite pleural effusions were identified.  The examiner did not 
diagnose a lung disorder.  

At a VA PTSD examination conducted in April 1993, the veteran 
reported that he smoked one pack of cigarettes per day.  He did 
not provide any information regarding the approximate time that he 
began smoking cigarettes.  

Thereafter, in September 1993, the veteran underwent private 
respiratory testing.  At that time, he complained of a dry non-
productive cough.  A physical examination demonstrated that his 
lungs were clear.  Based on pulmonary function tests, the 
examining physician diagnosed moderate obstruction with reduced 
forced vital capacity (FVC).  In addition, the doctor recommended 
that the veteran stop smoking and that he use a bronchodilator.  

In March 1994, the veteran submitted a claim for "service-
connected disabilities to include breathing problems . . . [due] 
to cigarette smoking while in military service."  The veteran did 
not discuss, in this statement, his history of tobacco use.  

According to relevant medical records, at a May 1994 VA outpatient 
treatment session for back problems, the veteran also complained 
of some congestion in his lungs as well as a dry cough.  No 
physical examination of the veteran's lungs was conducted.  

In August 1994, the veteran underwent a VA general medical 
examination.  At that time, he complained of breathing problems.  
Specifically, he noted that walking up one flight of stairs "would 
probably make him stop to rest."  In addition, he reported that he 
smoked one pack of cigarettes per day.  He denied any cough or 
expectoration.  A physical examination of the veteran's lungs 
demonstrated symmetry with respiratory excursions.  The veteran's 
lungs were clear to auscultation and percussion.  Chest x-rays 
were normal.  The examiner diagnosed, in pertinent part, COPD.  

On the following day in August 1994, the veteran underwent a VA 
audiological examination.  According to the report of this 
examination, the veteran reported that he had been a smoker since 
the age of 14 and that, at the time of the post-service 
evaluation, he was experiencing difficulty breathing.  

At a December 1997 VA outpatient treatment session, the veteran 
requested a refill of his medication.  He complained of a 
productive cough with white sputum for the past week as well as 
wheezing.  He reported that he continued to smoke.  The examiner 
provided a diagnostic impression of early COPD as well as 
bronchitis.  

A VA examination completed several weeks later in December 1997 
demonstrated that the veteran's lungs were clear to auscultation 
and/or percussion and that no rhonci, rales, wheezing, or friction 
rubs were noted.  The examiner concluded that the veteran's lungs 
were normal.  

In a January 1998 letter, a VA physician noted that he had 
episodically treated the veteran since 1994 and that most of the 
veteran's complaints concerned his back discomfort.  The doctor 
explained that he had reviewed the veteran's medical records and 
had considered the veteran's personal comments to him as well as 
the veteran's visits to the clinic.  According to the doctor's 
letter, the veteran had informed him that he began smoking about 
four cigarettes a day at the age of 14 years, that he later 
entered active military duty four years later, that during such 
service his tobacco use increased to one to two packs of 
cigarettes per day, and that he continues to smoke.  Thereafter, 
the physician explained that he could not state absolutely that 
the veteran's nicotine dependence was entirely service related.  
In support of this conclusion, the doctor reiterated the veteran's 
admission that his smoking habits began some time before his 
military service.  

Along with the substantive appeal which the veteran submitted in 
July 1998, he included his responses to the RO's questions 
regarding his history of tobacco use.  In particular, the veteran 
reported that prior to active military duty he smoked two or three 
cigarettes "on different days," that during service he stopped 
smoking in May 1968, that he resumed smoking in July or August 
1968, and that he smoked two packs per day during service.  He 
further claimed that he smoked two packs of cigarettes per day for 
thirty years.  With regard to his family's medical history, he 
noted that his grandfather died from a lung disease, his father 
died as a result of chronic pulmonary disease, and his mother is 
presently in the hospital receiving oxygen for pulmonary disease 
due to smoking.  In response to questions regarding medical 
evidence associating nicotine dependence and current medical 
disease to service, the veteran referred readers to his claims 
folder.  The veteran specifically stated that he incurred nicotine 
dependence as well as COPD as a result of his in-service smoking.  

According to VA medical records, at a December 1998 outpatient 
treatment session, a physical examination demonstrated lungs which 
were clear to auscultation and percussion bilaterally, equal 
respiratory excursions without accessory muscle use, and no 
supraclavicular or axillary adenopathy.  Chest x-rays showed some 
scarring in the left lung base but no acute infiltrate, 
congestion, or pneumonia.  These radiographic findings provided no 
significant change since the previous chest x-rays taken in August 
1994.  In pertinent part, the examiner diagnosed COPD as well as 
tobacco dependence.  A physical examination conducted at a 
subsequent VA outpatient treatment session in February 1999 
confirmed these evaluation findings and diagnoses.  The veteran 
refused to seek treatment at a smoking cessation clinic.  

At an August 1999 VA outpatient treatment session, the veteran 
reported that he continued to smoke.  In addition, he continued to 
decline to participate in a cigarette cessation program.  The 
examiner encouraged the veteran to stop smoking cigarettes, 
provided him with inhalers for his COPD, and referred him to the 
Pulmonary Services Clinic for consideration of oxygen therapy.  

In September 1999, the veteran underwent pulmonary function tests.  
According to a report of a VA outpatient treatment session 
conducted two months later in November 1999, the examiner 
concluded that the veteran did not meet the criteria for oxygen 
treatment.  Also in this evaluation report, the examiner noted 
that the veteran had reiterated his desire to continue smoking 
cigarettes and not to attend a smoking cessation program.  

In a report of a VA PTSD examination conducted in March 2000, the 
examiner noted that the veteran's medical history included COPD.  
In addition, the veteran reported that he smoked two to three 
packs of cigarettes per day.  

Thereafter, in December 2000, the veteran underwent another VA 
PTSD examination.  In the report of this evaluation, the examiner 
noted that the veteran's medical history included a diagnosis of 
COPD.  Additionally, the examiner provided a diagnostic 
impression, on Axis III, of breathing problems.  

Subsequently, in April 2003, the veteran underwent a VA 
miscellaneous respiratory diseases examination.  According to the 
report of this evaluation, the veteran reported that he started 
smoking in 1968, that he has been smoking since then and for the 
last 35 years, and that he smokes three packs of cigarettes a day.  
The examiner noted in the examination report that a prior record 
included in the veteran's claims folder contained his admission 
that he began smoking cigarettes five years prior to service.  The 
examiner recommended to the veteran that he stop smoking and 
advised him of the programs available.  The veteran responded that 
"he'[d] . . . been offered that, but he doesn't want to do this 
now."  

At the April 2003 VA examination, the veteran complained of 
shortness of breath upon walking, wheezing, and coughing with 
intermittent sputum.  He denied the use of home oxygen or any 
inhalers.  

The examiner noted that the veteran was not using his accessory 
muscles of breathing and was not in acute respiratory distress.  A 
physical examination of the veteran's chest demonstrated no 
increase in the anteroposterior diameter, no dyspnea, no cyanosis 
on the skin or mucous membranes, no clubbing of the fingers, no 
audible wheezing, a few coughs (which were single and dry and not 
episodic), lungs which were clear to auscultation and percussion, 
as well as no rales or rhonchi.  Pulmonary function tests showed 
moderate airflow obstruction with no significant bronchodilator 
response and normal lung volumes.  

The examiner diagnosed mild to moderate COPD which has been 
treated since approximately 1994.  Further, the examiner noted 
that, despite the veteran's admission at the evaluation that he 
began smoking in 1968 (the year that he entered active military 
duty), the claims folder contains other admissions from the 
veteran that he had, in fact, started smoking several years prior 
to entrance into active military duty.  The examiner expressed his 
opinion that one year is "usually enough to induce addiction to 
nicotine" and that, therefore, the veteran is "likely to [have 
been] . . . addicted to nicotine even before he entered the 
service."  In addition, the examiner expressed his opinion that, 
"although nicotine is known to be addictive, trying to establish a 
direct relation[ship] between the veteran['s] smoking or his COPD 
and . . . [his] service is speculative."  


Analysis

With respect to the change in the law regarding tobacco-related 
claims, the Board notes that the Veterans Benefits Act of 1998, 
enacted as Subtitle B of Public Law No. 105-178, § 8202, 112 Stat. 
492, amended 38 U.S.C.A. § 1110 and § 1131 to prohibit the payment 
of VA compensation for disabilities attributable to a veteran's 
use of tobacco products in service.  That legislation was approved 
on June 9, 1998 and was made effective for all claims filed 
thereafter.  By Public Law No. 105-206, § 9014, 112 Stat. 865, 
approved on July 22, 1998, the amendments made by § 8202 of Public 
Law No. 105-178 were rescinded.  Rather than amending 38 U.S.C.A. 
§ 1110 and § 1131, § 9014 created a new section---38 U.S.C.A. § 
1103 which, in pertinent part, provides:  

(a)  Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted from 
personal injury suffered or disease contracted in the line of duty 
in the active military, naval, or air service for purposes of this 
title on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran during 
the veteran's service.  

38 U.S.C.A. § 1103 (West Supp. 2000).  

Accordingly, the new section 1103 bars an award of service 
connection for a disability arising long after service based upon 
a finding that such disability was caused by tobacco use during 
service.  It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or injury 
(even if tobacco-related) became manifest or was aggravated during 
active service or became manifest to the requisite degree of 
disability during any applicable presumptive period specified in 
38 U.S.C.A. §§ 1112, 1116.  See, 38 U.S.C.A. § 1103(b).  The 
provisions of § 1103 apply only to claims filed after June 9, 1998 
and do not affect veterans and survivors currently receiving 
benefits and veterans and survivors who filed claims on or before 
June 9, 1998.  In the present case, the veteran's claims for 
service connection for COPD, secondary to in-service smoking 
and/or service-acquired nicotine dependence, and for nicotine 
dependence were filed in March 1994.  Therefore, 38 U.S.C.A. § 
1103 does not apply, and the veteran's tobacco-related claims are 
governed by the law in effect when these claims were filed.  

In this regard, the Board again notes that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 U.S.C.A. 
§ 1110.  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

With regard to tobacco-related claims, the VA General Counsel 
issued a precedent opinion in January 1993 that clarified when 
benefits may be awarded based upon tobacco use in service.  See, 
VAOPGCPREC 2-93 (Jan. 13, 1993).  The General Counsel concluded 
that, if it is determined that a veteran incurred a disease or 
injury as a result of tobacco use in the line of duty in the 
active military, naval, or air service, service connection may be 
established for disability or death resulting from that disease or 
injury, even if the disease or injury does not become manifest 
until after discharge from service.  As to the question of whether 
nicotine dependence, per se, may be considered a disease or injury 
for VA disability compensation purposes, the General Counsel 
deferred to the Board's evaluation of the matter.  The General 
Counsel held that such a determination "is essentially an 
adjudicative matter to be resolved by adjudicative personnel based 
on accepted medical principles relating to that condition."  Id.  

The VA General Counsel revisited issues pertaining to tobacco use 
and nicotine dependence in May 1997.  See, VAOPGCPREC 19-97 (May 
13, 1997).  Referring to a memorandum issued by the VA Under 
Secretary for Health earlier that same month (to the effect that 
nicotine dependence may be considered a "disease" for VA 
compensation purposes) the VA General Counsel indicated that, 
assuming VA adjudicators adopted the Under Secretary's conclusion 
that nicotine dependence may properly be considered a disease, 
then two questions would remain to be answered by adjudicators 
evaluating a claim for benefits for tobacco-related disability or 
death secondary to nicotine dependence under 38 C.F.R. § 3.310(a):  
(1)  whether the veteran acquired a dependence on nicotine during 
service; and (2)  whether nicotine dependence which arose during 
service may be considered the proximate cause of disability or 
death occurring after service.  The General Counsel indicated that 
whether a veteran was dependent on nicotine is a medical issue, 
and stated that, in making determinations on proximate cause, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which severs 
the causal connection to the service-acquired nicotine dependence.  
It was noted that such supervening causes could include sustained 
full remission of the service-related nicotine dependence and 
subsequent resumption of the use of tobacco products, creating a 
de novo dependence, or exposure to environmental or occupational 
agents.  See also, Davis v. West, 13 Vet. App. 178 (1999).  

In addition, the Board notes that nicotine dependence is 
considered to be a mental disorder.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
243 (4th ed. 1994) (DSM-IV).  It is a maladaptive pattern of 
nicotine use leading to significant impairment or distress 
manifested by three or more of the following criteria at any time 
in the same twelve-month period:  (1)  tolerance, as manifested by 
the absence of nausea, dizziness, and other characteristic 
symptoms despite the use of substantial amounts of nicotine or a 
diminished effect observed with continued use of the same amount 
of nicotine-containing products; (2)  withdrawal, marked by 
appearance of four or more of the following signs within twenty-
four hours of abrupt cessation of daily nicotine use or reduction 
in the same amount of nicotine used:  (a)  dysphoric or depressed 
mood; (b)  insomnia; (c)  irritability, frustration, or anger; (d)  
anxiety; (e)  difficulty concentrating; (f)  restlessness; (g)  
decreased heart rate; or (h)  increased appetite or weight gain; 
or by use of nicotine or a closely-related substance to relieve or 
avoid withdrawal symptoms; (3)  use of tobacco in larger amounts 
or over a longer period than was intended; (4)  persistent desire 
or unsuccessful efforts to cut down or control nicotine use; (5)  
devotion of a great deal of time in activities necessary to obtain 
(e.g., driving long distances) or use (e.g., chain smoking) 
nicotine; (6)  relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine use 
(e.g., giving up an activity which occurs in smoking-restricted 
areas); and (7)  continued use of nicotine despite knowledge of 
having a persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by nicotine.  
Id. at 181.  In addition, DSM-IV, at 180, indicates that sustained 
full remission is achieved when none of the above criteria for 
nicotine dependence has been met for twelve months or longer.  
See, VAOPGCPREC 19-97.  

a.  Nicotine Dependence

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for nicotine dependence.  
Specifically, at the VA examination recently conducted in April 
2003, the veteran maintained that he began smoking cigarettes 
during his active military duty and that his one-and-a-half years 
of service caused him to smoke so much that he became addicted to 
nicotine.  

In this regard, the Board acknowledges that the veteran has been 
diagnosed with nicotine dependence.  In particular, the VA 
examiner who conducted an evaluation of the veteran at a December 
1998 outpatient treatment session diagnosed tobacco dependence.  
Further, the examiner who conducted the April 2003 VA examination 
referred to the veteran's nicotine addiction.  

Importantly, however, a complete and thorough review of the claims 
folder indicates that, on multiple occasions prior to the recent 
VA examination in April 2003, the veteran has admitted that, in 
fact, he began smoking cigarettes several years prior to his 
entrance into active military duty.  Specifically, at the August 
1994 VA audiological examination, the veteran reported that he had 
been a smoker since the age of 14.  Furthermore, according to a 
January 1998 letter, a VA physician who had episodically treated 
the veteran since 1994 noted that the veteran had informed him 
(the doctor) that he (the veteran) began smoking about four 
cigarettes a day at the age of 14 years (four years prior to 
service).  Additionally, in an attachment submitted along with the 
substantive appeal in July 1998, the veteran reported that prior 
to active military duty he smoked two or three cigarettes "on 
different days."  

Moreover, the claims folder contains medical evidence associating 
the veteran's nicotine dependence with his pre-service smoking.  
For instance, the VA physician who noted in a January 1998 letter 
that he had episodically treated the veteran since 1994 explained 
that he could not state absolutely that the veteran's nicotine 
dependence was entirely service related.  The doctor reiterated 
the veteran's admission that his smoking habits began some time 
before his military service.  This examiner's findings are 
inconclusive and do not support the veteran's claim that his 
nicotine dependence is related to service.  

Furthermore, according to the report of the specialized VA 
miscellaneous respiratory diseases examination conducted in April 
2003, the examiner noted that, although the veteran reported that 
he had started smoking cigarettes in 1968 during service, prior 
records included in the claims folder refute this assertion.  
Significantly, the examiner specifically stated that even just one 
year is "usually enough to induce addiction to nicotine" and that, 
therefore, the veteran is "likely to [have been] . . . addicted to 
nicotine even before he entered the service."  

Consequently, the Board must conclude that the relevant medical 
evidence of record does not support the finding that the veteran's 
one-and-a-half year period of active military duty was the period 
in which he became addicted to nicotine or that smoking during 
that period of service resulted in his nicotine dependence.  
Without evidence that the veteran's in-service smoking resulted in 
his addiction to nicotine, service connection for nicotine 
dependence is not warranted.  The preponderance of the evidence is 
against the claim.  See, 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).  See also, VAOPGCPREC 2-93 (Jan. 13, 1993) and 
VAOPGCPREC 19-97 (May 13, 1997).  

b.  COPD, Secondary To In-Service Tobacco Use And Service-Acquired 
Nicotine Dependence

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for COPD.  Specifically, he 
maintains that he incurred this disability as a result of his in-
service tobacco use.  

In this regard, the Board notes that the first competent evidence 
of a respiratory disorder is dated in September 1993, when private 
pulmonary function tests supported a diagnosis of moderate 
obstruction with reduced FVC.  This finding was made almost 25 
years after the veteran's separation from active military duty.  

COPD, in particular, was first diagnosed in August 1994.  Later, 
in December 1997, a treating VA physician concluded that the 
veteran had early COPD.  Most recently, at the VA miscellaneous 
respiratory disorders examination conducted in April 2003, the 
examiner described that the veteran's COPD as mild to moderate.  

Significantly, competent medical evidence of record supports the 
finding that the veteran's COPD is not related to his active 
military duty or to his in-service smoking.  Specifically, the 
examiner who conducted the VA miscellaneous respiratory diseases 
examination in April 2003 expressed his opinion that 
"establish[ing] a direct relation[ship] between the veteran['s] 
smoking or his COPD and . . . [his] service is speculative."  

Based on this evidence, therefore, the Board must conclude that 
the veteran's currently diagnosed COPD is not related to his 
period of active duty and was not incurred as a result of tobacco 
used in service.  As such, service connection for this disability, 
secondary to in-service tobacco use and/or any service-acquired 
nicotine dependence cannot be granted.  The preponderance of the 
evidence is against the claim.  See, 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).  See also, VAOPGCPREC 2-93 (Jan. 13, 1993).  



ORDER

Service connection for nicotine dependence is denied.  

Service connection for COPD, claimed as due to in-service smoking 
and/or service-acquired nicotine dependence, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



